Exhibit 10.17

 

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement is entered into as of March
29, 2017 (the "Amendment"), by and among TELKONET, INC. and ETHOSTREAM LLC
(together, "Borrowers" and each, a "Borrower"), and HERITAGE BANK OF COMMERCE
("Bank").

 

RECITALS

 

Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of September 30, 2014 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of February
17, 2016, that certain Second Amendment to Loan and Security Agreement dated as
of October 27, 2016 and that certain Third Amendment to Loan and Security
Agreement dated as of January 25, 2017 (collectively, the "Agreement").
Following the sale of certain assets of Ethostream, LLC (to which Bank has
separately provided its consent), Borrowers have requested, and Bank has agreed,
to amend the Agreement in accordance with the terms set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties agree as follows:

 

1.            Section 6.9(b) of the Agreement is amended and restated in its
entirety to read as follows:

 

(b)       EBITDA. Measured as of the end of each fiscal quarter, the maximum
year-to-date EBITDA loss for Telkonet, Inc. shall not exceed the amounts set
forth below:

 

Fiscal Quarter Ending Year-to-Date EBITDA Loss March 31, 2017 ($845,000) June
30, 2017 ($1,486,000) September 30, 2017 ($2,023,000) December 3I, 2017
($2,651,000)

 

Notwithstanding the foregoing, if Telkonet, Inc. deviates from its projected
EB1TDA by an amount that is less than $100,000, Borrowers shall be deemed in
compliance with this Section 6.9(b).

 

2.            Borrowers represent and warrant that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing,

 

3.            Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement. The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects. Except as
expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof. Each Borrower ratifies and reaffirms the continuing effectiveness of all
agreements entered into in connection with the Agreement.

 

4.            This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a ".pdf' format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or ".pdf' signature page were an original hereof.

 

5.            As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:

 

 

 

 



 1 

 

 

(a)       the original signed Amendment and all other Loan Documents being
executed in connection herewith, duly executed by Borrowers;

 

(b)       payment of an amendment fee in the amount of $5,000 plus all Bank
Expenses incurred through the date of this Amendment; and

 

(c)       such other documents, and completion of such other matters, as Bank
may reasonably deem necessary or appropriate.

 

 

 

[SIGNATURE PAGE FOLLOWS}

 

 

 

 

 

 

 

 

 

 



 2 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 





  TELKONET, INC.                   By: /s/ Jason L. Tienor           Name: Jason
L. Tienor           Title: CEO                           ETHOSTREAM LLC        
          By: /s/ Jason L. Tienor           Name: Jason L. Tienor          
Title: CEO                           HERITAGE BANK OF COMMERCE                  
By: /s/ Karla Schrader           Name: Karla Schrader           Title: VP

 

 

 

 



 3 

 

 

EXHIBIT D

COMPLIANCE CERTIFICATE

 

TO: HERITAGE BANK OF COMMERCE FROM: TELKONET, INC. and ETHOSTREAM LLC

 

The undersigned authorized officer of Telkonet, Inc., on behalf of all
Borrowers, hereby certifies that in accordance with the terms and conditions of
the Loan and Security Agreement between Borrower and Bank (the "Agreement"), (i)
Borrower is in complete compliance for the period ending ____________ with all
required covenants except as noted below and (ii) all representations and
warranties of Borrower stated in the Agreement are true and correct as of the
date hereof. Attached herewith are the required documents supporting the above
certification. The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under "Complies" column.

 



Reporting Covenant Required Complies Borrower prepared financial statements
Quarterly within 45 days Yes     No Compliance Certificate Quarterly within 45
days Yes     No Wells Fargo bank statements Monthly within 15 days Yes     No
AIR & A/P Agings Within 5 days of 15th and last day of each month Yes     No
Customer deposit listing Within 5 days of 15th and last day of each month
Yes     No Borrowing base certificate Within 5 days of 15th and last day of each
month Yes     No Inventory report Monthly within 15 days Yes     No Offsite
Inventory listing Monthly within 15 days Yes     No Deferred revenue schedule
Quarterly within 15 days Yes     No Annual financial statements (CPA Audited)
FYE within 120 days Yes     No Annual financial projections and budget Annual
within 30 days before FYE Yes     No Federal Tax Returns Annual, within 15 days
of filing Yes     No 10K and 10Q (as applicable) Yes     No A/R Audit Initial
and semi-annual Yes     No IP Notices As required under Section 6.10 Yes     No

 

Financial Covenant Required Actual Complies Minimum Asset Coverage Ratio
(Monthly) 1.25: 1.00 ____:1.00 Yes     No Telkonet, Inc. YTD EBITDA Loss as of  
    March 31, 2017 ($845,000) $__________ Yes     No June 30, 2017 ($1,486,000)
$__________ Yes     No September 30, 2017 ($2,023,000) $__________ Yes     No
December 31, 2017 ($2,651,000) $__________ Yes     No

 

Comments Regarding Exceptions: See Attached.   BANK USE ONLY              
Sincerely,   Received by:               AUTHORIZED SIGNER     Date:        
SIGNATURE               Verified:               AUTHORIZED SIGNER TITLE   Date:
                        Compliance Status   Yes       No      DATE      



 





 

 

 

 



 4 

 